EXHIBIT 10.1

 

CONVERSION AGREEMENT

Dated September 30, 2019

 

This Conversion Agreement, dated September 30, 2019 (this “Agreement”), is by
and between BioCorRx Inc., a Nevada corporation (the “Company”) and BICX Holding
Company LLC (the “Investor”) (referred to collectively herein as the “Parties”).

 

WHEREAS, the Company and the Investor entered into a Senior Secured Convertible
Note Purchase Agreement dated June 10, 2016, as first amended on March 3, 2017
and subsequently amended on June 29, 2017 (the “SPA”) pursuant to which the
Company issued to the Investor a Senior Secured Convertible Promissory Note in
the principal amount of $4,160,000 (the “Note”) (all capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA);

 

WHEREAS, pursuant to the Note, the Investor has the right to convert the unpaid
principal of the Note into that number of shares of common stock, par value
$0.001 per share (the “Common Stock”), as is equal to 42.43% of the total number
of authorized shares of Common Stock as of the date of the Final Closing;

 

WHEREAS, as of the date of the Final Closing there were 525,000,000 authorized
shares of Common Stock;

 

WHEREAS, a 1:100 reverse stock split of the Common Stock (the “Reverse Stock
Split”) was effected on January 22, 2019;

 

WHEREAS, pursuant to Section 4(d)(i) of the Note, the number of shares of Common
Stock into which the unpaid principal of the Note is convertible into is
adjusted to account for the Reverse Stock Split;

 

WHEREAS, the Company has filed an S-1 registration statement with the United
States Securities and Exchange Commission (the “SEC”) on February 14, 2019
pursuant to which the Company intends to conduct a public offering of its
securities to raise gross proceeds to the Company of at least $10,000,000
(subject to adjustment in the Company’s sole discretion) (the “Public
Offering”);

 

WHEREAS, the Company has applied to the NASDAQ Capital Market (the “National
Exchange”) to list the Common Stock for trading on the National Exchange;

 

WHEREAS, the Company and Investor agree to accelerate all Interest that would
have been due on the Note through March 2, 2020, the amount of which is equal to
$1,138,156.71 (the “Total Interest Payment”);

 

WHEREAS, the Company requests that the Investor convert remaining principal due
and owing on the Note in the amount equal to $4,160,000 (the “Principal
Payment”) into shares of Common Stock at a conversion price equal to 42.43% of
5,250,000 shares of Common Stock (the 525,000,000 authorized shares of the
Common Stock on the date of the Final Closing adjusted for the Reverse Stock
Split) (the “Conversion Price”); and

 

WHEREAS, the Company wishes to have the Investor enter into a Lock-Up Agreement
effective as of the date hereof.

 

NOW, THEREFORE, the Company and the Investor agree as follows:

 

1. Upon the closing of this Agreement (the “Closing Date”), the Investor agrees
to convert the Principal Payment into two million two hundred twenty seven
thousand five hundred seventy five (2,227,575) shares of Common Stock and the
Company agrees to, within five calendar days of the closing of this Agreement,
issue to the Investor a share certificate with a restrictive legend representing
the number of shares of Common Stock equal to the Principal Payment based on the
Conversion Price.

 

2. Upon the closing of this Agreement, the Investor agrees that the Total
Interest Payment will be reflected on the Company’s financial statements as an
amount that is still due and owing to the Investor with such amount to be repaid
within 12 (twelve) months of the closing of the Public Offering. Company hereby
agrees to pay to Investor an amount equal to the Total Interest Payment
($1,138,156.71) on or before the date that is 12 (twelve) months from the date
of the initial closing of the Public Offering, or if the Public Offering is
terminated or abandoned prior to closing, then on or before such date that is no
later than 12 (twelve) months from the date of such termination or abandonment.

 



 1

  



 

3. Within ten (10) calendar days of the Closing Date, the Investor shall file
with the SEC a Schedule 13D and Form 3 reporting its beneficial ownership of the
securities issued to them under this Agreement.

 

4. On the Closing Date, the Investor will sign a lock-up agreement with the
Company, in the form attached hereto as Exhibit A, pursuant to which, from the
Closing Date through six (6) months following the initial closing of the Public
Offering, the Investor shall not offer, pledge, sell, contract to sell, grant,
lend, or otherwise transfer or dispose of, directly or indirectly, the
securities issued pursuant to this Agreement .

 

5. Subsequent Equity Sales. From the date hereof until the earlier of (i) seven
hundred and thirty (730) days from the Closing Date, and (ii) the listing of the
Common Stock on a National Exchange, without the written consent of the Investor
hereunder, the Company shall not issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents at an issuance price below $2.00 per share (subject to
adjustment for any stock split, stock combination or other similar transaction),
of Common Stock or Common Stock Equivalent. “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock. Notwithstanding the foregoing, this
Section shall not apply in respect of an Exempt Issuance. “Exempt Issuance”
means the issuance of (a) shares of Common Stock or options to employees,
officers or directors of the Company pursuant to any stock or option plan duly
adopted for such purpose, by a majority of the non-employee members of the Board
of Directors or a majority of the members of a committee of non-employee
directors established for such purpose for services rendered to the Company, (b)
securities upon the exercise or exchange of or conversion of any securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities, (c) securities issued as “restricted securities” (as defined
under Rule 144) pursuant to acquisitions or strategic transactions approved by a
majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, and (d) Common Stock or Common
Stock Equivalents issued by the Company in connection with the listing of the
Common Stock on a National Exchange. “Person” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.

 

6. Conditional Waiver of Default. The Investor conditionally waives any defaults
for the Company’s failure to meet the original and previously amended repayment
provisions of the SPA and Note and the Investor waives any damages, fees,
penalties, liquidated damages, or other amounts or remedies otherwise resulting
from such defaults (which damages, fees, penalties, liquidated damages, or other
amounts or remedies the Investor may choose in the future to assess, apply or
pursue in its sole discretion) and the Investor’s conditional waiver is
conditioned on the Company’s not being in default of and not breaching any term
of this Agreement.

 

7. SPA and Note Terminated. Except as specifically set forth herein, the terms
of this Agreement terminate and relieve the Company of its obligation to perform
or forbear from performing under any term of the SPA, as amended and Note, as
amended.

 

8. Specific Enforcement, Consent to Jurisdiction. The Company and the Investor
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.

 



 2

  



 

Each of the Company and the Investor: (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in Nevada and the
courts of the State of Nevada for the purposes of any suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby; and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 8 shall affect or limit any right to
serve process in any other manner permitted by law. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. The Company hereby appoints Lucosky Brookman LLP as its agent for
service of process in New York. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law.

 

9. Entire Agreement; Amendment. This Agreement contain the entire understanding
and agreement of the Parties with respect to the matters covered hereby and,
except as specifically set forth herein, neither the Company nor the Investor
makes any representations, warranty, covenant or undertaking with respect to
such matters and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement may be waived or amended other than by a written instrument
signed by the Company and the Investor and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought.

 

10. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service); (ii) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing); or (iii) if delivered by
facsimile or electronic transmission, on the business day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding business day (as evidenced by the printed confirmation of
delivery generated by the sending party’s telecopier machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 10), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). Notwithstanding the foregoing, routine communications may be sent by
ordinary first-class mail and contemporaneous e-mail. All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:

 



 3

  



 

If to the Company:

 

BioCorRx Inc.

Attn: Ms. Lourdes Felix

2390 East Orangewood Avenue, Suite 575

Anaheim, California 92806

 

with copies (which shall not constitute notice) to:

 

Lucosky Brookman LLP

Attn: Joseph Lucosky, Esq.

101 Wood Avenue South

5th Floor

Woodbridge, NJ 08830

 

If to any Investor:

 

BICX Holding Company LLC

Attn: Travis Mullen

5000 Birch Street

West Tower, Suite 3000

Newport Beach, CA 92660

 

with copies (which shall not constitute notice) to:

 

Hunter Taubman Fischer & Li LLC

Attn: Louis Taubman, Esq.

1450 Broadway, 26th Floor

New York, New York 10018

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 



 4

  



 

11. Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder and thereunder in any manner impair the exercise of any such
right accruing to it thereafter.

 

12. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

13. Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor. The provisions
of this Agreement shall inure to the benefit of and be binding upon the
respective permitted successors and assigns of the Parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the Parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

14. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

17. Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

18. Further Assurances. From and after the date of this Agreement, upon the
request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

* * *

 



 5

  



 

Please indicate acceptance and approval of this Agreement by signing below:

 



BIOCORRX INC.

 

 

BICX HOLDING COMPANY LLC

 

 

 

 

 

 

/s/ Lourdes Felix  /s/ Travis Mullen 

Lourdes Felix

  Travis Mullen 

Chief Financial Officer

  

Manager

 



 

 

[Conversion Agreement Signature Page]

 



 6



 